DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-29 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6-10, 14-16, 18-24, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziner (US 2002/0094843) in view of Kotecha et al. (US 2015/0016560).
	-	In reference to claim 1
Hunziner teaches a transmitter (e.g. base station 104; par. 0012) for communicating with a receiver (e.g. mobile station 106; par. 0012), wherein the transmitter is configured to change a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for the communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on a feedback information received from the receiver, the feedback information indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032)), or whether the transmission characteristic is to be maintained.
Hunziner does not teach that the transmitter includes a processor is configured to perform the change functions or that the transmission characteristic is a precoder setting.
Kotecha et al. teaches a processor (e.g. processor par. 0051) configured to perform change functions (par. 0022, 0032) and a transmission characteristic being a precoder setting (par. 0022, 0032).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to 
-	In reference to claim 2, 15
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the feedback information comprises exactly 1 bit. (par. 0032, 0034)
	-	In reference to claim 3, 16
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the feedback information comprises a first value (e.g. better value; par. 0032) when a value of the reception quality detected by the receiver is greater than a reference value (e.g. value of last period; par. 0032) and a second value (e.g. worse value; par. 0032), different from the first value, when a value of the reception quality detected by the receiver is equal to or smaller than the reference value (par. 0032) or wherein the feedback information comprises a first value when a value of the reception quality detected by the receiver is smaller than a reference value and a second value, different from the first value, when a value of the reception quality detected by the receiver is equal to or greater than the reference value; wherein the reference value is a previous 
	-	In reference to claim 6
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches a first operation mode the transmitter is configured to select one out of a plurality of different transmission characteristics (e.g. antenna angle par. 0035) for communication with the receiver in dependence on a selection information  (e.g. initial instructions or location information par. 0035) received from the receiver, or wherein in the first operation mode the transmitter is configured to randomly select one out of a plurality of different transmission characteristics for communication with the receiver, or wherein in the first operation mode the transmitter is configured to select a default transmission characteristic; wherein in a second operation mode the transmitter is configured to change the transmission characteristic used for communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on the feedback information received from the receiver (par. 0035-0037).
-	In reference to claim 7
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the transmitter is configured to switch to the first operation mode for establishing the par. 0035-0037).
-	In reference to claim 8
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches transmitter is configured to signal a change of mode of operation to the receiver, or wherein the transmitter is configured to change the mode of operation in dependence on a signal information received from the receiver (par. 0035-0037).
	-	In reference to claim 9
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the transmitter is configured to not use a downlink channel from the transmitter to the receiver for transmitting control information in the second operation mode, the control information indicating the used transmission characteristic to the receiver (par. 0035-0037).
	-	In reference to claim 10
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the transmitter is configured to iteratively further change the transmission characteristic par. 0030, 0037).
	-	In reference to claim 14
Hunziner teaches a receiver (e.g. mobile station 106; par. 0012), configured to establish a communication link with a transmitter (e.g. base station 104; par. 0012), wherein the receiver is configured to determine a reception quality of the communication link, wherein the receiver is configured to transmit a feedback information to the transmitter indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032), or whether a transmission characteristic should be maintained.
Hunziner does not teach that the receiver comprises a processor that is configured to perform the determine and transmit functions or that the transmission characteristic is a precoder setting.
Kotecha et al. teaches a receiver comprises a processor (e.g. processor par. 0051) that is configured to perform functions (par. 0022, 0032, 0035-0039, 0040-0042) and that a transmission characteristic is a precoder setting (par. 0022, 0032, 0035-0039, 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include a processor that is configured to perform the determine and transmit functions and the transmission characteristic to be a precoder setting as suggested by Kotecha et al. because it would allow the receiver to have programmable circuit to implement the 

-	In reference to claim 18
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches wherein in a first operation mode the receiver is configured select one out of a plurality of different transmission characteristics (e.g. antenna angle par. 0035) in dependence on the determined reception quality, and to transmit a selection information (e.g. initial instructions or location information par. 0035) to the transmitter indicating the one transmission characteristic out of the plurality of different transmission characteristics to be used by the transmitter; wherein in a second operation mode the receiver is configured to transmit the feedback information to the transmitter (par. 0035-0037).
	-	In reference to claim 19
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches wherein the receiver is configured to switch to the first operation mode for establishing the communication link between the transmitter and the receiver, and wherein the receiver is configured to switch to the second operation mode for a period of time encompassing at least two changes of the transmission characteristic (par. 0035-0037).
	-	In reference to claim 20
par. 0035-0037), or wherein the receiver is configured to switch to the first operation mode or to the second operation mode and to signal the current operation mode to the transmitter.
	-	In reference to claim 21
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the receiver is configured to not use a downlink channel from the transmitter to the receiver for receiving control information in the second operation mode, the control information indicating the used transmission characteristic to the receiver (par. 0035-0037).
-	In reference to claim 22
Hunziner teaches a system, comprising: a 
a transmitter (e.g. base station 104; par. 0012) for communicating with a receiver (e.g. mobile station 106; par. 0012), wherein the transmitter is configured to change a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for the communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on a feedback information received from the receiver, the feedback e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032)), or whether the transmission characteristic is to be maintained and a receiver according to claim 14.
Hunziner does not teach that the transmission characteristic is a precoder setting.
Kotecha et al. teaches a transmission characteristic being a precoder setting (par. 0022, 0032).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the transmission characteristic to be a precoder setting as suggested by Kotecha et al. because it would allow precoding settings to be adapted based on feedback information to improve reception of data by the receiver.

	-	In reference to claim 23
Hunziner teaches a method for transmitting, the method comprising: establishing a communication link to a receiver (e.g. mobile station 106; par. 0012) (par. 0035); changing a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for communication with the receiver; further changing the transmission characteristic used for the communication with the receiver in dependence on a feedback information received from the receiver (par. 0035-0037), the feedback information indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) e.g. better or worse; par. 0032), or whether the transmission characteristic is to be maintained.
Hunziner does not teach that the transmission characteristic is a precoder setting.
Kotecha et al. teaches a transmission characteristic being a precoder setting (par. 0022, 0032).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the transmission characteristic to be a precoder setting as suggested by Kotecha et al. because it would allow precoding settings to be adapted based on feedback information to improve reception of data by the receiver.

-	In reference to claim 24
Hunziner teaches a method for receiving, the method comprising: establishing a communication link with a transmitter (e.g. base station 104; par. 0012) (par. 0035); determining a reception quality of the communication link (par. 0032-0038); and transmitting a feedback information to the transmitter (par. 0035) indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032), or whether the transmission characteristic is to be maintained.
Hunziner does not teach that the transmission characteristic is a precoder setting.
par. 0022, 0032).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the transmission characteristic to be a precoder setting as suggested by Kotecha et al. because it would allow precoding settings to be adapted based on feedback information to improve reception of data by the receiver.

-	In reference to claim 27
Hunziner teaches a transmitter (e.g. base station 104; par. 0012) for communicating with a receiver (e.g. mobile station 106; par. 0012), wherein the transmitter is configured to change a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for the communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on a feedback information received from the receiver, the feedback information indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032)), or whether the transmission characteristic it to be maintained wherein the transmitter is configured to iteratively further change the transmission characteristic used for the communication with the receiver in dependence on the feedback information received from the receiver (par. 0030, 0037).

Kotecha et al. teaches a processor (e.g. processor par. 0051) configured to perform functions (par. 0022, 0032) and a transmission characteristic being a precoder setting (par. 0022, 0032).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include a processor configured to perform the change functions and the transmission characteristic is a precoder setting as suggested by Kotecha et al. it would allow the transmitter to have programmable circuit to implement the change functions and allow precoding settings to be adapted based on feedback information to improve reception of data by the receiver.
-	In reference to claim 28
Hunziner teaches a receiver (e.g. mobile station 106; par. 0012), configured to establish a communication link with a transmitter (e.g. base station 104; par. 0012), wherein the receiver is configured to determine a reception quality of the communication link, wherein the receiver is configured to transmit a feedback information to the transmitter indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032), or whether a transmission characteristic is to be maintained wherein the receiver is configured to transmit the feedback information to the transmitter par. 0030, 0037).
Hunziner does not teach that the receiver comprises a processor that is configured to perform the determine and transmit functions or that the transmission characteristic is a precoder setting.
Kotecha et al. teaches a receiver comprises a processor (e.g. processor par. 0051) that is configured to perform functions (par. 0022, 0032, 0035-0039, 0040-0042) and that a transmission characteristic is a precoder setting (par. 0022, 0032, 0035-0039, 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include a processor that is configured to perform the determine and transmit functions and the transmission characteristic to be a precoder setting as suggested by Kotecha et al. because it would allow the receiver to have programmable circuit to implement the determine and transmit functions and allow precoding settings to be adapted based on feedback information to improve reception of data by the receiver.

Claims 4, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziner (US 2002/0094843) in view of Kotecha et al. (US 2015/0016560), and further in view of Guo (US 2004/0014429).
	-	In reference to claim 4, 17
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim.

Guo teaches a reception quality is at least one out of a signal-to-interference-plus-noise ratio (par. 0110), a signal-to-noise ratio, a channel quality indicator, a received signal power and an effective data throughput.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception quality of the combination of Hunziner and Kotecha et al. to be at least one out of a signal-to-interference-plus-noise ratio, a signal-to-noise ratio, a channel quality indicator, a received signal power and an effective data throughput as suggested by Guo because it provides for a metric to determine the reception quality of the signal.

-	In reference to claim 11-13
The combination of Hunziner and Kotecha et al. teaches a system and method that covers substantially all limitations of the parent claim. Huziner teaches wherein the transmitter comprises a plurality of antennas (e.g. plurality of sector antennas; par. 0018).
The combination of Hunziner and Kotecha et al. does not teach that the transmission characteristic is a beam pattern, wherein the transmitter is configured to change or further change the beam pattern by changing a direction of a main lobe of the beam pattern wherein the transmitter is configured to change the direction of the main 
Guo teaches the transmission characteristic is a beam pattern (par. 0020), wherein the transmitter is configured to change or further change the beam pattern by changing a direction of a main lobe of the beam pattern (i.e. adjusting angular direction of beam adjust main lobe of a beam pattern) wherein the transmitter is configured to change the direction of the main lobe in the same direction when the feedback information indicates a higher reception quality, or wherein the transmitter is configured to change the direction of the main lobe in a different direction when the feedback (par. 0020 0099-0103) wherein the transmitter is configured to change or further change the beam pattern by continuously changing a main lobe of the beam pattern in the same direction until the feedback information indicates that the characteristic of the beam pattern should be maintained (par. 0090, 0099-0103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Hunziner and Kotecha et al. to include the transmission characteristic is a beam pattern, wherein the transmitter is configured to change or further change the beam pattern by changing a direction of a main lobe of the beam pattern wherein the transmitter is configured to change the direction of the main lobe in the same direction when the .

Claim 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziner (US 2002/0094843) in view of Kotecha et al. (US 2015/0016560), as applied to the parent claim, and further in view of Park et al. (US 2003/0048760)
-	In reference to claim 25
Hunziner teaches a method for transmitting, the method comprising: establishing a communication link to a receiver (e.g. mobile station 106; par. 0012) (par. 0035); changing a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for communication with the receiver; further changing the transmission characteristic used for the communication with the receiver in dependence on a feedback information received from the receiver (par. 0035-0037), the feedback information indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032), or whether the transmission characteristic is to be maintained.

Kotecha et al. teaches that a transmission characteristic is a precoder setting. (par. 0022, 0032, 0035-0039, 0040-0042)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the transmission characteristic to be a precoder setting as suggested by Kotecha et al. because it would allow precoding settings to be adapted based on feedback information to improve reception of data by the receiver
The combination of Hunziner and Kotecha et al. does not teach a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method.
Park et al. teaches a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method (par. 0098).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Hunziner and Kotecha et al. to be stored on a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method as suggested by Park et al. because it would allow the method to be stored so that it may be transported to a computer to execute the method.

-	In reference to claim 26
e.g. base station 104; par. 0012) (par. 0035); determining a reception quality of the communication link (par. 0032-0038); and transmitting a feedback information to the transmitter (par. 0035) indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032), or whether the transmission characteristic is to be maintained.
Hunziner does not teach that the transmission characteristic is a precoder setting.
Kotecha et al. teaches that a transmission characteristic is a precoder setting. (par. 0022, 0032, 0035-0039, 0040-0042)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the transmission characteristic to be a precoder setting as suggested by Kotecha et al. because it would allow precoding settings to be adapted based on feedback information to improve reception of data by the receiver
The combination of Hunziner and Kotecha et al. not teach a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method.
Park et al. teaches a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method (par. 0098).
.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziner (US 2002/0094843) in view of Kotecha et al. (US 2015/0016560), and further in view of Melzer et al. (US 2007/0147536).
In reference to claim 29
Hunziner teaches a transmitter (e.g. base station 104; par. 0012) for communicating with a receiver (e.g. mobile station 106; par. 0012), wherein the transmitter is configured to change a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for the communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on a feedback information received from the receiver, the feedback information indicating whether a reception quality has changed (e.g. strongest or not the strongest par. 0034) or in which direction the reception quality has changed (e.g. better or worse; par. 0032)), or whether the transmission characteristic is to be maintained.
Hunziner does not teach that the transmitter includes a processor is configured to perform the change functions.
e.g. processor par. 0051) configured to perform change functions (par. 0022, 0032).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include a processor configured to perform the change functions as suggested by Kotecha et al. because it would allow the transmitter to have programmable circuit to implement the change functions.
The combination of Hunziner and Kotecha et al. does not explicitly teach the reception quality is at least one out of a signal-to-noise ratio, a channel quality indicator, a received signal power and an effective data throughput.
Melzer et al. teaches a reception quality is at least one out of a signal-to-noise ratio, a channel quality indicator (par. 0032), a received signal power and an effective data throughput.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception quality of the combination of Hunziner and Kotecha et al. to at least one out of a signal-to-noise ratio, a channel quality indicator, a received signal power and an effective data throughput as suggested by Melzer et al. because it provides for a channel quality metric to indicate the reception quality of the signal to the transmitter.

Response to Arguments
Applicant’s arguments filed 02/23/2021 with respect to the claims have been considered but are moot in view of the new ground of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS

Art Unit 2466


/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466